Citation Nr: 0920946	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
posttraumatic stress disorder (PTSD) and dysthymia.

2.  Entitlement to service connection for fibromyalgia, 
including as secondary to service-connected PTSD and 
dysthymia.

3.  Entitlement to a higher initial rating for bilateral 
hearing loss, rated as noncompensably disabling from April 
26, 2007.

4.  Entitlement to an increased rating for PTSD and 
dysthymia, evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March and November 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin. 

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the bilateral 
hearing loss rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating, the 
Board has characterized that issue as set forth on the title 
page.

(The issues of service connection for erectile dysfunction 
and fibromyalgia are addressed in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  Since the initial grant of service connection, 
audiometric testing reveals no worse than Level I hearing 
acuity in each ear.  

2.  The Veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for the 
Veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.85 (Diagnostic Code 6100), 4.86 (2008).

2.  The criteria for an increased rating for PTSD and 
dysthymia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2006 for his PTSD and dysthymia rating claim and in June 2007 
for his other claims, before the AOJ's initial adjudication 
of the claims.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notifications included the criteria 
for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores, supra, at 47.  

While the December 2006 notification did not specifically 
include notice to the Veteran that, to substantiate an 
increased rating claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating the effect that 
worsening of his condition has on his daily life, the Board 
notes that the Veteran was apprised of this in correspondence 
dated in May 2008.  Although the complete notice was not 
provided until after the RO initially adjudicated the 
Veteran's increased rating claim, the claim was properly re-
adjudicated in November 2008, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  

The Board notes that a service treatment record (STR) dated 
in June 1970 shows that the Veteran's health record was lost.  
In cases where records are lost or presumed lost, a 
heightened duty is imposed on the Board to consider the 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
hearing loss and PTSD and dysthymia claims.  VA has no duty 
to inform or assist that was unmet.

The Veteran contends that he is entitled to a higher initial 
rating for his service-connected bilateral hearing loss, 
rated as noncompensably disabling from April 26, 2007.  He 
also contends that he is entitled to a rating higher than 70 
percent for his service-connected PTSD and dysthymia.  
Correspondence dated in February 2008 indicates that the 
Veteran contends that he exhibits symptoms consistent with a 
100 percent evaluation for his PTSD and dysthymia.  He 
contends that he engages in grossly inappropriate behavior, 
but that examples were difficult for him to articulate.  
However, he reported that before he quit smoking, he would 
smoke in non-smoking places without regard to the reactions 
of other people.  He reported that he sneezed into his hands 
and then wiped it on his pants.  He also reported that he had 
suicidal thoughts on a very regular basis.  He reported that 
he forgets the names of close relatives.  The Veteran also 
reported persistent delusions.  He reported that he was able 
to maintain minimum hygiene only because his wife constantly 
reminded him to do so.  

Of record are numerous VA treatment records dated from 
September 1970 to October 2008.  Many of the records document 
the Veteran's treatment for his psychiatric disabilities.  
The records show that his GAF scores ranged from 45 to 65.  
They document the worsening of the Veteran's relationship 
with his wife, including a separation.  However, they also 
show that the Veteran and his wife kept in touch, including 
consideration of reconciliation.  They show that the Veteran 
had strained relationships with his children and 
grandchildren.  The records also indicate the Veteran's 
inability to find employment partly because of his 
psychiatric disabilities following being laid off from work.  
The records do not show problems such as grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  Some 
of the records do indicate suicidal ideation, without plan or 
intent.

The Veteran was afforded a VA examination for his PTSD and 
dysthymia in December 2005.  In terms of psychiatric 
symptoms, the Veteran described a constant frequency of a 
moderate severity and duration greater than several hours 
with remissions that could also be several hours with 
moderate capacity for adjustment during that time.  The 
Veteran reported not sleeping well, disagreement with his 
wife, not being able to stay focused, poor concentration, and 
not being able to sit still.  The Veteran denied any legal 
history or educational accomplishments.  In terms of 
employment, the Veteran reported that he continued to work in 
administration, a job that he held for several years, but 
that his job would be ending in early January 2006 due to 
budget cutbacks.  He reported that in the previous year, he 
took off approximately three weeks because of his mental 
health issues.  He endorsed chronic social impairment due to 
his PTSD.  He reported that his PTSD affected him at work in 
terms of reduced concentration and general productivity.  
However, he also reported that he felt a great deal of stress 
since receiving notice that his job would be ending.  The 
Veteran reported that he had disagreements with his wife and 
no relationships with his children for many years.  He denied 
current activities and leisure pursuits.  He denied a history 
of violence or assaultiveness and suicide attempts.  Overall, 
he described a mixed psychosocial functional status and 
quality of life.  The Veteran's physical health was mixed, 
his social/interpersonal relationships were chronically 
absent, and his recreational/leisure pursuits were very 
limited.  

On examination, he had no impairment of thought process or 
communication and no delusions or hallucinations during the 
interview.  He denied suicidal and homicidal thoughts.  He 
endorsed a good history of maintaining minimal personal 
hygiene and other basic activities of daily living.  He was 
oriented to person, place, and time.  He denied significant 
memory loss or impairment, obsessive or ritualistic 
behaviors, and panic attacks.  The rate and flow of his 
speech was within normal limits.  He described chronic 
depression that was made worse due to his work stress of 
losing his job.  He also described anxiety related to money, 
his job, and his future.  He denied impaired impulse control.  
He described that his sleep continued to be moderate.  He 
denied memory, judgment, or abstract thinking problems due to 
his PTSD.  The examiner opined that the Veteran appeared to 
be less reliable and productive due to his PTSD with some 
concentration problems.  The examiner noted that prior to 
getting his notice at work, the Veteran was still interacting 
with coworkers in an adequate manner.  The examiner noted 
that the Veteran did not demonstrate any abnormalities of 
conduct or mood disturbance other than his chronic history of 
depression.  His personal appearance and self-care were 
adequate.  His Global Assessment of Functioning (GAF) scores 
were 51 for PTSD and 55 for dysthymia.  

A VA Vocational Rehabilitation and Employment letter dated in 
July 2006 indicates that as a result of the Veteran's PTSD 
and dysthymia, it was determined that the Veteran would have 
an extremely hard time trying to attend school and to learn a 
new job skill.  

VA treatment records show that the Veteran was hospitalized 
for his PTSD and dysthymia in November 2006 due to six months 
of worsening depression and PTSD.  On admission, his GAF 
score was 45 and on discharge it was 55.  He described his 
mood and rated his depression as eight on a scale of one to 
ten.  His discharge note showed that he reported that his 
insomnia had been worse lately.  He also reported low levels 
of energy, a decreased ability to concentrate, and chronic 
passive suicidal thoughts.  He did not have any suicidal plan 
or intent.  The Veteran reported that he had experienced 
panic attacks in the past.  He was appropriately dressed and 
well groomed.  His behavior was cooperative.  Mood was poor; 
affect was angry at times, otherwise it was euthymic; speech 
had paucity of content, but no latency or abnormality of 
volume, tone, or rhythm; thought process was linear and goal-
directed; insight and judgment were fair; and cognition was 
grossly intact.  

The Veteran was afforded another VA examination for his PTSD 
and dysthymia in January 2007.  He reported that his mental 
health symptoms occurred daily with moderate to high severity 
and duration that can last up to all day with adjustment 
during those times.  He reported that his sleep problems were 
bad, that he had a lot of depression and bad thoughts, and 
that he was not doing well.  The Veteran denied any legal 
history or educational accomplishments.  He reported that he 
worked until January 2006 and that he had been searching 
unsuccessfully for employment since then.  His primary social 
activity that he engaged in was activities with the American 
Legion.  He otherwise denied any social outings or having any 
friends.  He described ongoing family problems as everybody 
had broken contact with him.  He reported that he had a good 
relationship with one granddaughter and spoke to her often.  
He reported that he was separated from his wife for the past 
four or five months and lived alone.  He was trying to 
reconcile with his wife.  He reported that he spent his time 
alone.  He denied any recent history of violence or 
assaultiveness as well as suicide attempts.  Overall, he 
described a fairly stable current psychosocial functional 
status.  He was unemployed, but not due to mental health 
reasons.  He kept up with routine responsibilities of self-
care, had limited family role functioning, and his physical 
health was stable, as were his social/interpersonal 
relationships and recreation/leisure pursuits.  

On examination, he demonstrated no impairment of thought 
process or communication as well as delusions or 
hallucinations.  He described ongoing suicidal thoughts that 
came and went, but denied more significant suicidal 
ideations, plans or intent, as well as any homicidal 
thoughts.  He endorsed a good history of maintaining minimal 
personal hygiene and other basic activities of daily living.  
He was oriented to person, place, and time.  He endorsed some 
forgetting, but otherwise denied significant memory loss or 
impairment, obsessive or ritualistic behaviors, and panic 
attacks.  The rate and flow of his speech was within normal 
limits.  He reported that his depression continued to be 
chronic and ongoing with episodes that lasted for hours.  He 
described having anxiety about his well-being.  He denied 
recent history of impaired impulse control.  He reported that 
he only had around four hours of sleep each night with low 
energy during the day.  The Veteran reported a daily 
frequency of his PTSD symptoms of a moderate to severe 
severity.  He described that his PTSD had gotten worse over 
the last year.  His GAF scores for PTSD and 
depression/dysthymia were both 51.  The examiner opined that 
the Veteran's PTSD symptoms had not changed notably over the 
last year, but that his depression did seem to have worsened.

The Veteran was afforded a VA audiometric examination in 
October 2007.  The Veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
15
35
70
LEFT

20
15
40
60

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 98 percent in the 
right ear and 96 percent in the left ear.  

The Veteran was afforded another VA examination for his PTSD 
and dysthymia in January 2008.  He reported that he still had 
not worked.  He reported that physical health problems also 
limited his ability to work.  He reported that he and his 
wife remained separated.  He lived alone and had numerous 
personal and financial stressors because of that.  He 
continued to have limited contact with his wife as well as 
his children and grandchildren.  He reported that he was 
generally able to keep up with routine responsibilities, 
taking care of the house, and basic self-care, but 
acknowledged that spending as much time alone as he did 
caused problems for him.  He reported that he had suicidal 
thoughts on a day-to-day basis, but no plan or intent to act 
on it at that time.  

On examination, the Veteran was mildly disheveled and his 
hygiene was marginal.  Thought processes were somewhat 
circumstantial, often appearing either avoidant or confused 
or not able to answer questions directly without several 
follow-up responses.  His affect was somewhat flat and 
blunted.  He reported perceptual disturbances at times, 
hearing voices when alone, but he attributed that to having 
lived with others most of his life and then being very 
lonely. He reported no visions or ideas of reference.  He 
reported that depression was constant; that he felt 
overwhelmed by it.  He also felt anxious much of the time, 
but denied panic attacks.  He reported no paranoid ideation.  
Voice and speech were flat and monotonic.  His memory 
appeared somewhat disrupted.  He reported sleep of three to 
four hours a night.  Concentration was poor, with his mind 
wandering much of the time.  He described his mood as bad 
much of the time--sad and irritable.  His energy level was 
down.  The examiner noted that in reviewing the general 
rating formula for the Veteran's disorder at 70 percent, the 
Veteran continued to report deficiencies in work, 
relationships, judgment, thinking and mood, and noted that he 
had suicidal ideation.  He had obsessional rituals associated 
with his post-surgery recoveries.  He reported ongoing 
depression that affected his ability to function 
independently and to get along with others.  He reported 
ongoing irritability with people, and tended to avoid social 
situations as a result.  He said spatial disorientation 
occurred occasionally; he believed some of that was related 
to his lack of sleep as well as his emotional distress.  He 
continued to have difficulty adapting to situations that 
involved relationships, and continued to be quite isolative.  
The examiner opined that the Veteran did not seem capable of 
managing most work positions that required contact with 
others or regular ability to maintain communication except in 
limited ways.  His GAF scores for PTSD and depression and 
dysthymia were 51.  The examiner opined that the Veteran's 
PTSD was moderate to severe.  

The most recent record related to the Veteran's PTSD and 
dysthymia, dated in October 2008, shows that the Veteran had 
appropriate dress, eye contact, and speech.  There was no 
dysfunction of thought processing.  He denied current 
suicidal and homicidal ideation, although he had a history of 
chronic suicidal ideation without intent or plan.  He denied 
current psychotic symptoms.  He had no apparent delusions.  
His mood was okay, affect was full, and cognition was intact.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's bilateral hearing loss, the Board notes that 
hearing loss evaluations are determined by a mechanical 
application of the rating schedule, which is grounded on 
numeric designations assigned to audiometric examination 
results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1999).  Ratings range from zero to 100 percent based on 
organic impairment of hearing acuity.  Auditory acuity is 
gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To rate the degree of disability, the rating 
schedule establishes 11 auditory acuity levels ranging from 
level I, for essentially normal acuity, through level XI, for 
profound deafness.  38 C.F.R. § 4.85.  When an examiner 
certifies that use of the speech discrimination test is not 
appropriate because of, for example, inconsistent speech 
discrimination scores, the degree of disability is to be 
based only on puretone threshold averages utilizing Table 
VIA, Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. 
§ 4.86, which offers the possibility of a higher evaluation 
when exceptional patterns of hearing loss are present.  
Exceptional patterns are those where the puretone thresholds 
at each of the four evaluated frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more.  As 
can be seen here, the Veteran does not have an exceptional 
pattern of hearing loss.  Therefore, the provisions of 
38 C.F.R. § 4.86 do not apply here.

Additionally, with regards to the Veteran's bilateral hearing 
loss, as noted above, the Court has indicated that a 
distinction must be made between a Veteran's dissatisfaction 
with original ratings and dissatisfaction with determinations 
on later filed claims for increased ratings.  Fenderson, 
supra.  Consequently, the Board will evaluate the Veteran's 
bilateral ear hearing loss as a claim for a higher evaluation 
of the original award, effective from April 26, 2007, the 
date of award of service connection.

Beginning with the Veteran's bilateral hearing loss, the 
October 2007 VA audiological examination revealed an average 
puretone threshold of 33.75 for each ear.  38 C.F.R. 
§ 4.85(d).  Entering Table VI (abbreviated below from 
38 C.F.R. § 4.85) with the above speech audiometry findings 
(with both averages rounded up to 34) and the speech 
recognition ability of 98 percent for the right ear and 96 
percent for the left ear, results in scores of I for each 
ear. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (both ears with an auditory acuity 
level of I) shows that, based on the October 2007 VA 
audiological examination results, the level of the Veteran's 
percentage of hearing impairment is zero percent, or non-
compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Here, the Veteran has been awarded a zero percent or non-
compensable rating.  The audiological examination shows that 
the Veteran's bilateral hearing loss does not rise to a 
compensable level.  Therefore, a higher rating at any time 
since April 26, 2007, is not warranted.  

Turning to the Veteran's PTSD and dysthymia, they are 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 70 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  

A 100 percent evaluation is for application when there is 
total occupation and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  

Here, the evidence shows that the Veteran's PTSD and 
dysthymia disability picture more nearly approximates the 
criteria required for the currently assigned 70 percent 
rating and that a higher rating is not warranted at any time 
during the pendency of this claim for increase.  38 C.F.R. § 
4.7.  

The Board acknowledges the Veteran's contentions that his 
symptoms warrant a 100 percent evaluation.  However, the 
Board notes that voluminous VA treatment records dated 
through October 2008 and the three VA examinations do not 
support the Veteran's contentions.  The records do not show 
problems akin to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
The Board acknowledges that the evidence does show that the 
Veteran had suicidal ideation; however, he did not have any 
plan or intent.  The Board acknowledges that at the January 
2008 VA examination the Veteran's appearance was disheveled 
and his hygiene was marginal, he reported perceptual 
disturbances at times, and his memory appeared somewhat 
disrupted.  However, at the examinations, the Veteran 
reported the ability to perform activities of daily living.  
The Board acknowledges the Veteran's contention that his wife 
prompts him to maintain personal hygiene, but none of the 
records supports that contention.  The Veteran never reported 
that he needed his wife to remind him to maintain personal 
hygiene when seen for treatment or at the VA examinations.  

The Board also acknowledges that the Veteran is not working, 
in part due to his PTSD and dysthymia, and the lack of his 
social relationships.  However, the evidence does not show 
total occupation and social impairment.  In regards to his 
occupation, the evidence indicates that the Veteran's PTSD 
and dysthymia do cause impairment, but the Veteran has not 
been found by examiners to have total impairment.  
Additionally, the Board notes that at the January 2008 
examination, he reported that he had physical problems that 
hindered his ability to work.  In regards to his social 
relationships, while the Veteran does have impairment in that 
area, he also endorsed having a relationship with one 
granddaughter, and the evidence indicates that although 
separated from his wife, they have kept in touch.  The 
January 2007 examination reveals that the Veteran engaged in 
social activities with others at the American Legion.  Total 
impairment has not been shown.

For the reasons set forth above, the Veteran's PTSD and 
dysthymia symptoms cannot be said to equate to the criteria 
required for a 100 percent rating.  In other words, the 
disability picture evident in the record strongly suggests 
that the difficulties experienced by the Veteran are better 
described by the criteria for the 70 percent rating.  The 
evidence does not show that the Veteran has total 
occupational and social impairment.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the Veteran's GAF scores have been between 
45 and 65.  According to the DSM-IV, a GAF score of 41 to 50 
is indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51-60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school function (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

The Board finds that the Veteran's GAF score of 45 coincides 
with his stated symptoms and a rating of 70 percent.  The 
Board also finds that the Veteran's higher GAF scores do not 
coincide with symptoms as reported by examiners and the 
consistent symptoms documented by the VA.  In this case, 
notwithstanding the GAF scores higher than 50, the Board 
reiterates that the Veteran's assigned GAF scores are not 
dispositive of the evaluation and must be considered in light 
of the actual symptoms of the Veteran's disorder.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the bilateral 
hearing loss or PTSD and dysthymia have resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that the Veteran's 
hearing loss and PTSD and dysthymia have an effect on 
employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2008).  In this case, the 
very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above.  Specifically, 
the Board notes that the Veteran's 70 percent rating for his 
PTSD and dysthymia takes into account his occupational 
impairment with deficiencies in work.  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.  



ORDER

Entitlement to a higher initial rating for bilateral hearing 
loss, rated as noncompensably disabling from April 26, 2007, 
is denied.

Entitlement to an increased rating for PTSD and dysthymia, 
evaluated as 70 percent disabling, is denied.


REMAND

The Veteran contends that he has erectile dysfunction and 
fibromyalgia as a result of his military service, including 
as secondary to his service-connected PTSD and dysthymia.  He 
contends that medications used to treat his PTSD and 
dysthymia have caused or aggravated his erectile dysfunction.  
An undated memorandum from the RO indicates that the 
Veteran's psychiatric medications have a side effect of 
impotence and decreased sexual activity.  

With regards to his fibromyalgia, the Veteran contends that 
he complained of aches and pains while in service.  He 
contends that he continues to have muscle aches.  His STRs 
are of record and show no complaints of, or treatment for, 
fibromyalgia.  They do show complaints of pain and numbness 
in the right arm due to shrapnel wounds that the Veteran 
incurred in service.  (The Board notes that the Veteran is 
service connected for shell fragment wound with ulnar nerve 
dysfunction of the right arm and for a tender scar on the 
right upper arm.)

Of record are numerous post-service private and VA medical 
records.  None of the Veteran's post-service medical records 
contains any diagnoses of fibromyalgia.  However, a VA 
medical record dated in July 1973 shows that the Veteran 
complained of back pain.  Private medical records show that 
the Veteran has been diagnosed with impotence since July 
1999.  

A VA medical record dated in June 2007 shows that the Veteran 
complained of pain/numbness to the right thigh for many 
years.  He reported that he used to be crew chief on a 
helicopter and had to take many high drops off.  He was 
diagnosed with probable post-traumatic injury to thigh or 
back.  A subsequent record dated in July 2007 shows that the 
Veteran was diagnosed with probable meralgia paresthetica.

The Veteran was afforded a VA examination for erectile 
dysfunction in September 2007.  The examiner opined that the 
Veteran's erectile dysfunction was less likely than not 
caused by or aggravated by his PTSD or dysthymia.  The 
examination did not address whether the Veteran's psychiatric 
medications caused or aggravated his erectile dysfunction.  
(The Veteran did not contend that the medications used to 
treat his PTSD and dysthymia caused or aggravated his 
erectile dysfunction until after the examination.)  

The Board finds that since the Veteran has now contended that 
his psychiatric medications cause or aggravate his erectile 
dysfunction, and his medications have a possible side effect 
of impotence, the Board finds that a new VA examination 
should be done to assess the likelihood that the Veteran's 
erectile dysfunction is caused or aggravated by his treatment 
for service-connected psychiatric disorders.

With regards to the Veteran's claim for fibromyalgia, the 
Veteran is competent to testify regarding aches and pains 
experienced in service, and that he continues to have muscle 
aches.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nothing 
in the currently available record indicates that the 
Veteran's statements regarding his in-service aches and pains 
are not credible.  

The Veteran has not been afforded a VA examination to 
determine if his complaints of pain and numbness could be due 
to fibromyalgia.  While none of the Veteran's post-service 
medical records includes a diagnosis of fibromyalgia, the 
adjudication of his claim does not end because of an absence 
of a diagnosis, especially when there are currently diagnosed 
medical conditions that may cause the same symptoms as the 
claimed disability but are different from a claimant's lay 
assessment of what he has.  Clemons v. Shinseki, No. 07-0558 
(Vet. App. Feb. 17, 2009).  The Board notes that the Veteran 
has been diagnosed with post-traumatic injury to thigh or 
back, probable meralgia paresthetica, and that numbness in 
his right arm has been attributed to his service-connected 
shell fragment wound.  The fact that the Veteran might be 
wrong about the nature of his condition does not relieve VA 
of its duty to properly adjudicate the Veteran's claim.  Id.  
As such, the Board finds that properly adjudicating the 
Veteran's claim includes scheduling the Veteran for a VA 
examination to determine whether he has fibromyalgia, or 
whether his symptoms of aches, pains, and numbness are 
attributable to another disability.  For each disability 
diagnosed, the examiner should opine as to whether it is 
related to his military service, including as secondary to 
his service-connected PTSD and dysthymia.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to determine whether he 
has fibromyalgia, or whether his symptoms 
are attributable to another disability.  
All necessary tests should be conducted.  
The examiner is requested to, among other 
things, obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, 
and provide an opinion as to the medical 
probabilities that the Veteran's aches, 
pains, and numbness are the result of a 
disability, including, but not limited 
to, fibromyalgia, that is traceable to 
his military service, including whether 
it has been caused by or made worse by 
his service-connected PTSD and dysthymia.  
Specifically, for each disability 
diagnosed, the examiner should opine as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the disability is related to his military 
service, including having been caused or 
made worse by his service-connected PTSD 
and dysthymia.  The examiner should 
review the claims file, including a copy 
of this remand.  

The Veteran should also be scheduled for 
a VA examination with the examiner who 
examined the Veteran in September 2007 to 
determine if his erectile dysfunction is 
secondary to the psychiatric medications 
used to treat his PTSD and dysthymia.  
The examiner should opine as to whether 
it is more likely than not, at least as 
likely as not, or less likely than not 
that the disability has been caused or 
made worse by his psychiatric 
medications.  (If the September 2007 
examiner is no longer available, the AOJ 
should arrange for an examination by 
another physician with appropriate 
expertise to address these questions.  
The Veteran's claims folder, including a 
copy of this remand, should be provided 
to the examiner.)

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination reports comply with 
this remand and the questions presented.  
If any report is insufficient, such as if 
the examiner says he/she can not provide 
an opinion without resort to speculation, 
it should be returned to the examiner for 
corrective action.  (Every forensic 
opinion requires certain conjecture based 
on the facts of the case.)

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues remaining 
on appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


